TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00235-CV
                                        NO. 03-10-00455-CV
                                        NO. 03-10-00456-CV
                                        NO. 03-10-00457-CV
                                        NO. 03-10-00458-CV



                                    John Stritzinger, Appellant

                                                   v.

                                    Katherine Wright, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The above-referenced causes each arise from the same district court cause, Cause No.

D-1-FM-04-004690, a suit affecting the parent-child relationship between John S. Stritzinger, III;

his ex-wife Katherine Wright; and three children of their marriage. To date, Stritzinger, who is

pro se, has filed at least five separate notices of appeal complaining of seven different district court

orders:




 Appellate Cause No.                                    District Court Order Challenged
 03-10-00235-CV                                         January 1, 2009, “Final Order in Suit
                                                        Affecting Parent-Child Relationship”
 03-10-00455-CV                                      January 20, 2009, “Addendum to [January 1,
                                                     2009] Final Order in Suit Affecting Parent-
                                                     Child Relationship”
 03-10-00456-CV                                      January 29, 2010, “Order Holding
                                                     Respondent in Contempt, Suspending
                                                     Commitment, And Order for Sanctions”
 03-10-00457-CV                                      June 9, 2010, “Order of Contempt to Coerce
                                                     Compliance”

                                                     June 9, 2010, “Order of Contempt for
                                                     Violations of Court Order”
 03-10-00458-CV                                      July 9, 2010, “Order Granting Katherine
                                                     Wright’s Motion to Quash and for Protective
                                                     Order”

                                                     July 21, 2010, “Order Requiring John
                                                     Stritzinger to Seek Court Approval Prior to
                                                     Requesting Issuance of a Subpoena”


Now pending in these appellate causes are several motions. Stritzinger has filed an unopposed

motion to consolidate all five causes to the extent of having a single appellate record. He has also

filed unopposed motions to consolidate Cause Nos. 03-10-00456-CV, -00457, and -00458 for

purposes of briefing. Wright has moved to dismiss Stritzinger’s two appeals from contempt orders,

Cause Nos. 03-10-00456-CV and -00457, for want of subject-matter jurisdiction. Stritzinger has

filed a response in opposition to each dismissal motion.

               Because they concern the same final order, we consolidate Cause Nos. 03-10-00235-

CV and -00455 for all purposes. The records filed in Cause No. 03-10-00235-CV shall be

transferred to Cause No. 03-10-00455-CV. The consolidated causes will proceed under the style of

Cause No. 03-10-00455-CV. Cause No. 03-10-00235-CV is dismissed.


                                                 2
              Because we lack subject-matter jurisdiction over Stritzinger’s attempted appeals from

contempt orders, see Ex parte Williams, 690 S.W.2d 243, 243 n.1 (Tex. 1985); Metzger v. Sebek,

892 S.W.2d 20, 54-55 (Tex. App.—Houston [1st Dist.] 1994, writ denied), we grant Wright’s

motions and dismiss Cause Nos. 03-10-00456-CV and -00457 for want of jurisdiction. In light of

these dismissals, we dismiss as moot Stritzinger’s motions to consolidate Cause Nos. 03-10-00456-

CV, -00457, and -00458 for briefing purposes.

              We grant Stritzinger’s motion to consolidate the five causes for appellate record

purposes to the extent that the parties in Cause No. 03-10-00458-CV may rely upon the appellate

record in the consolidated Cause No. 03-10-00455-CV. We otherwise dismiss that motion as moot.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed

Filed: September 29, 2010




                                                3